DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Armstrong on 2/16/2021.

The application has been amended as follows: 

	Claim 2 has been amended to recite: “The ultrasound transducer holder of claim 1, further comprising [[an]] the ultrasound transducer , wherein the ultrasound transducer contacts the base.”

	Claim 11 has been amended to recite: “The ultrasound transducer holder of claim [[10]] 22, wherein the ultrasound parameter is one or more of pressure, alignment, rotation angle, and tilt angle.”

Claim 13 has been amended to recite: “The ultrasound transducer holder of claim 1, further comprising the ultrasound transducer, wherein the ultrasound transducer is affixed to the base.”

	Claim 23 has been amended to recite: “The ultrasound transducer holder of claim 13, further comprising a strap, hook-and-loop snaps, friction fit, or fastener that affixes the ultrasound transducer to the base 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMELIE R DAVIS/Primary Examiner, Art Unit 3793